Case 1:18-cr-00204-NGG-VMS Document 475 Filed 03/28/19 Page 1 of 2 PageID #: 4994
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
  MKM:TH/MKP/MJL/KMT                                271 Cadman Plaza East
  F. #2017R01840                                    Brooklyn, New York 11201



                                                    March 28, 2019

  By Hand and ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:      United States v. Lauren Salzman
                         Criminal Docket No. 18-204 (S-2) (NGG) (VMS)

  Dear Judge Garaufis:

                  On March 25, 2019, the defendant Lauren Salzman pleaded guilty in open
  court. At that time and at the request of counsel for Lauren Salzman, the Court sealed the
  transcript of the defendant’s plea hearing. The parties now jointly move the Court to unseal
  the enclosed redacted copy of the defendant’s change of plea hearing. The government
  respectfully submits that the proposed limited redactions are necessary for the reasons set
  forth on the record during the March 25, 2019 plea hearing. If the Court grants the joint
Case 1:18-cr-00204-NGG-VMS Document 475 Filed 03/28/19 Page 2 of 2 PageID #: 4995



  request, the government will provide the court reporter with the proposed redactions so that
  the court reporter can make the redacted transcript available to requesting parties.



                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/
                                                    Moira Kim Penza
                                                    Tanya Hajjar
                                                    Mark J. Lesko
                                                    Kevin Trowel
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

  Enclosure (by hand)

  cc:    Clerk of the Court (NGG) (by ECF) (without enclosure)




                                                2
